FILED
                             NOT FOR PUBLICATION                              APR 29 2014

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10197

                Plaintiff - Appellee,            D.C. No. 4:12-cr-01450-RCC

  v.
                                                 MEMORANDUM*
RODRIGO CASTRO-LOPEZ,

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                      Jack Zouhary, District Judge, Presiding**

                             Submitted March 31, 2014***

Before:         HUG, FARRIS, and CANBY, Circuit Judges.

       Rodrigo Castro-Lopez appeals from the district court’s judgment and

challenges his guilty-plea conviction and 48-month sentence for reentry after


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The Honorable Jack Zouhary, United States District Judge for the
Northern District of Ohio, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386

U.S. 738 (1967), Castro-Lopez’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Castro-Lopez the opportunity to file a pro se supplemental brief. No pro

se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2